Citation Nr: 0503310	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a personality disorder. 
 
2.  Entitlement to an initial (compensable) rating for 
pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1999 until 
March 2002.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an original 
August 2002 rating decision of the Regional Office (RO) in 
Anchorage, Alaska that granted service connection for 
pseudofolliculitis barbae, rated zero percent disabling from 
March 3, 2002, and denied service connection for a 
personality disorder.  The veteran subsequently relocated to 
within the jurisdiction of the Huntington, West Virginia 
VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran was seen in 
August 2000 with complaints of sadness, difficulty sleeping 
and decreased appetite after his ex-wife took custody of 
their daughter.  An assessment of adjustment disorder with 
mixed mood was rendered at that time.  Subsequent clinical 
entries reflect that the appellant visited the mental health 
clinic on a number of occasions thereafter, but no 
significant complaints, or detailed findings were recorded.  
Assessments of occupational problems and adjustment disorder, 
unspecified were noted in November 2001.  

The veteran's DD-214 records that he was separated from 
service for a personality disorder.

A claim for service connection for adjustment disorder with 
depression was received in March 2002.  By rating action 
dated in August 2002, service connection for a personality 
disorder was denied.

Received into evidence in October 2002 was a Department of 
the Air Force memorandum dated in October 2001 directing that 
the veteran undergo a formal mental health evaluation.  This 
was followed by a memorandum recommendation that he be 
discharged from service based on findings of psychiatric 
problems so severe that they impaired his ability to function 
effectively in the military.  

The veteran underwent a VA compensation and pension 
examination for psychiatric purposes in March 2003 whereupon 
similar history and findings recorded during service 
culminated in pertinent diagnoses of adjustment disorder with 
depressive mood, and mixed personality disorder with avoidant 
and passive dependent traits.  The examiner stated that while 
personality problems appeared to have been lifelong, the 
appellant's adjustment difficulties obviously manifested for 
the first time when he was in the military.

The record reflects that the veteran sought treatment at the 
Beckley (West Virginia) VA Medical Center and underwent 
social work evaluation in February 2003, followed by 
psychiatric consultation in March 2003.  Following recitation 
of complaints, symptoms, background history, and a mental 
status examination, the examiner opined that the veteran did 
not have any personality issues, but did have some problems 
relating to alcohol use.  

The Board observes in this instance, that although the 
veteran's DD-214 indicates that he was discharged for a 
personality disorder, the in-service clinical documentation 
does not clearly delineate this diagnosis as the basis for 
separation from service.  Moreover, when examined by the VA 
in March 2003, the examiner made a somewhat ambiguous 
statement to the effect that while the veteran appeared to 
have had lifelong personality problems, his adjustment 
difficulties began in service.  Therefore, it is unclear as 
to whether the veteran now has an acquired psychiatric 
disorder separate and apart from an underlying personality 
disorder, or whether the adjustment disorder is symptomatic 
of a personality disorder.  The Board observes that the VA 
treating physician's statement in March 2003 that the veteran 
had no personality problem, and the August 2003 report of 
depression, further heightens the ambiguity of the above 
findings and commentary.  

There is a distinct difference of opinion and a clear 
conflict in the clinical evidence that must be reconciled; to 
wit, whether or not the veteran now has an acquired 
psychiatric disorder of service onset, or whether he was 
released from service on the basis of a clearly delineated 
personality disorder.  The Board is thus of the opinion that 
a VA examination, preferably by a board-certified VA 
psychiatrist who has not previously seen the veteran, is 
needed to resolve the discrepancies.  
Additionally, the veteran asserts that the symptoms 
associated with his service-connected skin disorder are more 
severe than currently rated.  The record does not reflect 
that he has ever had a VA dermatology examination for his 
pseudofolliculitis barbae.  The veteran was scheduled for 
such an examination in March 2003, but reportedly failed to 
report.  He has disputed this report, and he did appear for a 
psychiatric examination on that date.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Given the dispute as to whether he 
reported for the examination, the Board finds that further 
efforts should be made schedule a current examination.

Accordingly, these matters are REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
a special VA psychiatric examination, 
to be conducted, if possible, by a 
board-certified psychiatrist (who has 
not previously seen the veteran) to 
ascertain the etiology of any acquired 
psychiatric disability now 
demonstrated.  All indicated tests, 
including psychological testing, should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  A psychiatric history should 
be obtained from the veteran, and the 
examiner should provide a comprehensive 
account from the record.
After reviewing the record and 
examining the veteran, the examiner 
should provide well-reasoned opinions 
to the following questions:  1) What is 
the veteran's current psychiatric 
diagnosis?  2) Did any current 
psychiatric disability, at least as 
likely as not (50 percent probability 
or more) have its onset in service, or 
is it otherwise related to a disease or 
injury in service?  3) The examiner is 
requested to discuss and reconcile the 
prior opinions and findings which have 
been rendered with respect to any and 
all psychiatric disability now 
indicated.  
The examiner should provide a rationale 
for the opinions expressed.

5.   The veteran should also be scheduled 
for a special VA dermatology examination 
to ascertain the current status of the 
service-connected pseudofolliculitis 
barbae.  All clinical findings should be 
reported in detail.  The claims file must 
be made available to the physician 
designated to examine the veteran.  The 
examiner should describe the 
manifestations of the veteran's 
pseudofolliculitis barbae, in accordance 
with the pertinent rating criteria for 
evaluation of the condition.  
Specifically, he or she should state 
whether there is exudation or itching 
that is constant, extensive lesions or 
marked disfigurement.  The examiner 
should also indicate whether there is 
ulceration or extensive exfoliation or 
crusting, or systemic or nervous 
manifestations, or an exceptionally 
repugnant condition.  

The physician should state whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs have 
been required for the condition during 
the past 12-month period, and if so, the 
duration of that therapy.  

The examiner is requested to indicate the 
percentage of the face affected, whether 
the skin is hypo-or hyper-pigmented; has 
abnormal texture (irregular, atrophic, 
shiny, scaly, etc.); any underlying soft 
tissue missing; or indurated and/or 
inflexible skin.

6.  Thereafter, the AMC or RO should 
readjudicate the claims on appeal, and 
if the benefits sought remain denied, 
issue a supplemental statement of the 
case.  The supplemental statement of the 
case should reflect consideration of the 
new rating criteria for disfigurement of 
the head, face, or neck contained in 38 
C.F.R. § 4.118, Diagnostic Code 7800 
(2004).  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


